DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peabody et al., US Patent 8,047,585.  As in claim 1, an electric strike having a housing 18 having an internal face receivable against a receiving face of a door frame, an external strike face, a socket recessed into the strike face along a socket axis normal to the receiving face of the door frame (see figure 1a), for receiving a male locking member 16 retractably mounted to a door, the male locking member also being moveable transversally to the socket axis, along a horizontal escape path, by opening the door, the electric strike further having a keeper 22 pivotally mounted around a pivot axis between a closed configuration and an open configuration, the pivot axis parallel to the socket axis and offset from the escape path on a first side of the socket (see column 1, lines 21-27), inside the housing, the keeper inherently having a gate member (being at least a portion of 22) forming a restraining wall of the socket blocking the escape path when in the closed configuration, the gate member extending from the first side of the socket to a distal end located at (at least broadly) a second side of the socket when in the closed configuration, the gate member and the distal end being moved away from the socket and out from alignment with the escape path when pivoted into the open configuration, further comprising a catch 24 being moveable selectively into engagement with the distal end when the distal end is in the closed configuration, to prevent pivoting the keeper into the open configuration, and out from engagement with the distal end.  As in claim 2, an electrically powered actuator 28 controlling the movement of the catch.  As in claim 3, the electrically powered actuator is a linear actuator configured to move the catch along a solenoid axis, the solenoid axis being oriented vertically and normal to the pivot axis.  As in claim 4, the linear actuator is configured to retract the catch when powered, and a spring bias (via spring 52) is provided to bias the catch to an extended configuration, into engagement with the distal end.  As in claim 5, the keeper is spring biased (via spring 50) to the closed configuration, and keeper and catch are provided with mating surfaces designed toWO 2019/165541PCT/CA2019/050182 -11-allow the returning keeper to push the catch against the catch spring bias into the closed configuration, the keeper spring bias being stronger than the catch spring bias.  As in claim 6, the socket has a rectangular cross-section transversally to the socket axis, and includes three fixed walls made integral to the housing and each forming a corresponding one of three edges of the rectangular cross section, the fourth wall being formed by the gate member when in the closed configuration (see figure 2).  As in claim 8, the actuator includes a solenoid 28 connected to the catch via a plunger, the solenoid being electrically operable to selectively move the plunger, and the catch, back and forth along a solenoid axis, the solenoid axis being perpendicular to the socket axis, the solenoid being housed within the housing and connectable to an electrical power source.  As in claim 9, the catch has a male tooth 42 feature projecting towards the distal end, normal to the solenoid axis, and the distal end has a mating female notch feature receiving the male tooth feature when in the engaged configuration (see figures 4-6).  As in claim 10, the actuator further comprises a biasing member 54 biasing the catch into the engaged position and being electrically operable to move the catch from the engaged position to the disengaged position.  
The claimed methods of claims 11 and 12 are inherent to the design.
Claims 13-15 and 17-19 are rejected using the same or similar reasoning as above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peabody et al.  
Although Peabody doesn’t clearly disclose a thickness of the housing between the internal face and the external face is of 1/2 inch, it would have been obvious to one having ordinary skill in the art at the time that the effective filing date of the invention was made to have modified the device of Peabody in this way, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification is not critical to the design and would have solved no stated problem.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
Applicant argues that the applied art does not teach “the pivot axis parallel to the socket axis and offset from the escape path on a first side of the socket” and “a catch being moveable selectively into engagement with the distal end”, as claimed.  The examiner disagrees.  It is the position of the examiner that, at least broadly, such limitations are provided by the applied art. As outlined in the above rejection, there is a socket provided (as can be seen in figure 1a) to received male locking member 16.  There is a pivot axis for one of each of 22 along with 40 which can be clearly seen in the figures, and operating as conventional in the art.  The pivot axis of the member 22 along with 40 is parallel to a socket axis and offset from the escape path, as claimed.  A catch is provided at 24 selectively moveable into engagement with the distal end at least via the structure of element 22 (if not directly).  Thus, the rejection is considered proper and maintained.  Further, even if it were determined that such limitations were not sufficiently provided by the applied art, such modifications would have been obvious.
Applicant argues that the applied art provides two keepers, and, although suggested, does not provide teaching of a single keeper.  However, applicant’s claimed invention does not require only a single keeper.  Non-the-less, even if applicant did require only a single keeper, the examiner considered such a modification to have been obvious.
Applicant argues that the applied art does not teach a keeper extended from a first side to a second side of the cavity.  However, the terms “first side” and “second side” of a cavity, are very broadly and can be arbitrarily selected.  In this vain, the claims do not require that the first and second sides to extend the entire length of the cavity.  Thus, the applied art at least broadly meets this claimed limitation.  Non-the-less, even if such a limitation was determined not to have been provided by the applied art or the claims were modified to require the keeper to extend the entire length of the cavity, the examiner considered such a modification to have been obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/Primary Examiner, Art Unit 3675